NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

LAURIE ZOOCK,                      )
                                   )
             Appellant,            )
                                   )
v.                                 )             Case No. 2D15-3403
                                   )
DEUTSCHE BANK NATIONAL             )
TRUST CO., as trustee for GSAA     )
Home Equities Trust 2007-4, Asset- )
Backed Certificates 2007-4,        )
                                   )
             Appellee.             )
________________________________ )

Opinion filed March 10, 2017.

Appeal from the Circuit Court for Pasco
County; Alicia Polk, Wayne L. Cobb,
William H. Burgess, III Judges.

Michael Alex Wasylik of Ricardo &
Wasylik, PA, Dade City, for Appellant.

Kimberly S. Mello and Jonathan S.
Tannen of Greenberg Traurig, P.A.,
Tampa, for Appellee.


PER CURIAM.

             Reversed and remanded for further proceedings. See Barco v. Sch. Bd.

of Pinellas Cty., 975 So. 2d 1116 (Fla. 2008).



NORTHCUTT, CASANUEVA, and CRENSHAW, JJ., Concur.